Citation Nr: 0125054	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  98-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for cysts on the face, 
neck and chest as a result of exposure to herbicides.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tumor of the 
left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant had active duty from July 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The case was before the Board on two previous occasions, when 
it was remanded to provide an opportunity for the appellant 
to testify at a hearing.  As pointed out by the Board in its 
September 1999 remand, the appellant appears to have raised 
the issues of service connection for the residuals of 
hepatitis C and an increased evaluation of his service-
connected post-traumatic stress disorder (PTSD).  While the 
RO has taken action on the hepatitis C claim, the RO still 
has yet to clarify whether or not the appellant is claiming 
an increased rating for his PTSD.  This matter is therefore 
referred once again to the RO for appropriate action.

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Regarding the first issue set forth on the title page, given 
the uncertainty of the etiology of the cysts of the 
appellant's face, neck and chest, on remand he should also be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.")  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Regarding the second issue, the RO denied the appellant's 
claim for service connection for a tumor of the left testicle 
in August 1992.  At the time of a VA examination in May 1992 
it was noted that the appellant had reported that the tumor 
was removed in May or June 1991 at 'BVAMC" but that no record 
was available.  VA medical records reflect that the appellant 
was seen at a VA medical facility in January 1997 for 
complaints of recurrence of the tumor and he underwent a 
scrotal sonogram in February 1997.  A urology clinic progress 
note dated in April 1997 reflects that the appellant 
questioned whether or not the recurrent tumor was secondary 
to agent orange exposure and that the answer was unknown.  At 
the hearing in July 2001, the appellant reported that the 
left testicle tumor which had been removed in 1991 had grown 
back and was almost bigger than the testicle itself.

Before determining whether or not to reopen the appellant's 
claim for service connection for a tumor of the left 
testicle, all pertinent VA medical records must be obtained 
and considered.  Records of the surgery which the appellant 
underwent for removal of the tumor in May or June 1991 at 
'BVAMC" should be obtained.

The now-current standard for the submission of new and 
material evidence appears not to have been applied in this 
case.  The Statement of the Case speaks in terms of new and 
material evidence creating a "reasonable possibility" that 
the claim could be allowed.  In Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit rejected the new and material evidence test that 
there exist a "reasonable possibility that the new evidence, 
when reviewed in the context of all of the evidence, both new 
and old, would change the outcome."  The Federal Circuit 
stated that 38 C.F.R. § 3.156(a) emphasized the importance of 
a complete evidentiary record for the evaluation of the 
appellant's claim rather than the effect of the new evidence 
on the outcome.  Hodge at 1363.  Due process requires that 
the case be remanded for consideration and readjudication 
under the guidance provided in Hodge.

In view of the foregoing, it is determined that additional 
notice and development must be undertaken.  This will assure 
that the requirements of the VCAA and due process will be 
met.

Finally, the appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Accordingly, while the Board regrets any further delay, this 
case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all physicians who have 
provided him with relevant treatment for 
either of the claims on appeal.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
appellant, not already associated with 
the claims file.  Records of the surgery 
which the appellant underwent for removal 
of the tumor in May or June 1991 at 
'BVAMC" should be obtained.  To the 
extent the attempts to obtain records are 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
met.

3.  Thereafter, the RO should make 
arrangements for the appellant to be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and severity of any cysts of the face, 
neck and chest.  The claims folder must be 
made available to the examiner.  The examiner 
should elicit a detailed history from the 
appellant concerning his military history and 
the history of his skin problems, to include 
cysts.  The examiner should identify any skin 
disease which is present and describe the 
nature and progress of any pathology which 
has been identified.  After reviewing the 
records and examining the appellant, the 
examiner is requested to express opinions as 
to the following questions:

? What is the apparent/likely date of 
onset and etiology of all skin 
pathology identified?

? Is it at least as likely as not that 
any skin pathology is due to any 
incident of the appellant's military 
service, such as exposure to 
herbicides?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s). 

4.  Regarding the second issue set forth 
on the title page, once all records and 
notice provisions are satisfied, this 
issue should be readjudicated.  This 
readjudication should include 
consideration of the appropriate legal 
standard, as set forth in Hodge.

5.  Thereafter, if this second claim is 
reopened, the claims file, to include 
records obtained pursuant to the above, 
if any, should be directed to an 
appropriate VA physician for a medical 
opinion regarding the date of onset and 
etiology of the appellant's tumor of the 
testicle.  The physician should also 
offer an opinion as to whether it is at 
least as likely as not that the tumor of 
the appellant's left testicle is due to 
any incident of the appellant's military 
service, such as exposure to herbicides?  
If the physician determines that 
examination of the appellant would be 
helpful in responding to these matters, 
the appellant should be scheduled for 
examination.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  The RO should then readjudicate these 
issues on appeal.  In the event any 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



